NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 07a0844n.06
                             Filed: December 13, 2007

                                              Case No. 06-1210

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 LIVING WATER CHURCH OF GOD, d/b/a                            )
 Okemos Christian Center, a Michigan                          )
 Ecclesiastical Non-Profit Organization,                      )
                                                              )        ON APPEAL FROM THE
            Plaintiff-Appellee,                               )        UNITED STATES DISTRICT
                                                              )        COURT FOR THE WESTERN
                   v.                                         )        DISTRICT OF MICHIGAN
                                                              )
 CHARTER TOWNSHIP OF MERIDIAN;                                )
 SUSAN MCGILLICUDDY; MARY                                     )
 HELMBRECHT; BRUCE D. HUNTING;                                )
 JULIE BRIXIE; STEVE STIER;                                   )                      ORDER
 ANDREW J. SUCH; ANNE M. WOIWODE,                             )
 in their official Capacities as members of the               )
 Meridian Township Board,                                     )
                                                              )
            Defendants-Appellants.                            )
                                                              )
 _______________________________________                      )

BEFORE: BATCHELDER and MOORE, Circuit Judges; HOOD*, District Judge.

        ALICE M. BATCHELDER, Circuit Judge. The district court granted Living Water

Church of God (“Living Water”) an award of attorney’s fees as the prevailing party in the underlying

litigation, in which Living Water alleged that the Meridian Charter Township (“Township”) and

Township Board violated the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §

2000cc et seq. (“RLUIPA”), when the Township denied Living Water a special use permit to



        *
         The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting
by designation.
construct a 34, 989 square-foot structure on its property. See 42 U.S.C. § 1988(b) (“In any action

or proceeding to enforce a provision of . . . the Religious Land Use and Institutionalized Persons Act

of 2000, . . . the court, in its discretion, may allow the prevailing party, other than the United States,

a reasonable attorney’s fee as part of the costs. . . .”).

        In a separate opinion, we concluded that the district court erred in finding that the Township

violated RLUIPA. Because Living Water is no longer the prevailing party in this suit, it may not be

awarded attorney’s fees under § 1988(b).

        Accordingly, we REVERSE the judgment of the district court and REMAND for

proceedings consistent with this opinion.